Appellant was convicted in the district court of Wise County for the offense of murder, and assessed a penalty of five years in the penitentiary.
In the transcript forwarded to this court we find neither a judgment of conviction nor notice of appeal, in the absence of which this court is without jurisdiction to entertain the appeal. *Page 126 
See McCallan v. State, 112 Tex.Crim. R., 15 S.W.2d 1049, on necessity of judgment. On necessity of notice of appeal, see Art. 827, C. C. P., 1925, Vernon's Ann. Tex. C. C. P., Vol. 3, and cases cited thereunder.
The appeal is dismissed.